Exhibit 10.5

RESTRICTED STOCK UNIT AWARD AGREEMENT

DFC GLOBAL CORP.

2007 EQUITY INCENTIVE PLAN

THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Agreement”) is made as of
             (the “Effective Date”) between DFC Global Corp. (the “Company”) and
(the “Grantee”).

WHEREAS, the Company maintains the DFC Global Corp. 2007 Equity Incentive Plan
(the “Plan”) for the benefit of its employees, directors and consultants who
provide services to the Company (or a Parent or Subsidiary); and

WHEREAS, the Plan permits the award of restricted stock units (“Restricted Stock
Units”) with respect to shares of the Company’s common stock (the “Common
Stock”); and

WHEREAS, to compensate the Grantee for his service to the Company and to further
align the Grantee’s personal financial interests with those of the Company’s
stockholders, the Company wishes to award the Grantee a number of restricted
stock units, on the terms and conditions contained in the Plan and this
Agreement.

NOW, THEREFORE, it is hereby agreed as follows:

1. Grant of Restricted Stock Units. The Company hereby awards to the Grantee, as
of the Effective Date, Restricted Stock Units under the Plan. Each Restricted
Stock Unit which vests shall entitle the Grantee to receive one share of Common
Stock on the specified issuance date. The number of shares of Common Stock
subject to the awarded Restricted Stock Units, the applicable vesting schedule
for those shares, the date on which those vested shares shall become issuable to
the Grantee and the remaining terms and conditions governing the award (the
“Award”) shall be as set forth in this Agreement.

AWARD SUMMARY

 

Number of Shares Subject to Award:

 

 

   ______ shares of Common Stock (the “Shares”). Vesting Schedule:   

The Shares shall vest in a series of (____) successive equal installments over
the _____-(year) period measured from ____, provided the Grantee remains in
Continuous Status as an Employee, Director or Consultant through each such
vesting date.

 

Issuance Schedule:    The Shares will be issued immediately upon vesting in
accordance with the foregoing Vesting Schedule or as soon as practicable
thereafter, but in no event later than the later of (i) the close of the
calendar year in which the Shares vest or (ii) the fifteenth day of



--------------------------------------------------------------------------------

     the third calendar month following such vesting date. In no event, however,
will any Shares actually be issued to the Grantee unless and until the
applicable withholding taxes are collected from the Grantee. The procedures
pursuant to which the applicable withholding taxes are to be collected are set
forth in Paragraph 6 of this Agreement. The settlement of all Restricted Stock
Units which vest under the Award shall be made solely in Shares. In no event,
however, shall any fractional shares be issued. Accordingly, the total number of
Shares to be issued pursuant to the Award shall, to the extent necessary, be
rounded down to the next whole share in order to avoid the issuance of a
fractional share.

2. Limited Transferability. Prior to actual receipt of the Shares which vest and
become issuable hereunder, the Grantee may not transfer any interest in the
Award or the underlying Shares. Any Shares which vest hereunder but which
otherwise remain unissued at the time of the Grantee’s death may be transferred
pursuant to the provisions of the Grantee’s will or the laws of inheritance.

3. Cessation of Service. Should the Grantee cease Continuous Status as an
Employee, Director or Consultant for any reason prior to vesting in one or more
Shares subject to this Award, then the Award will be immediately cancelled with
respect to those unvested Shares, and the number of Restricted Stock Units will
be reduced accordingly. The Grantee shall thereupon cease to have any right or
entitlement to receive any Shares under those cancelled units.

4. Stockholder Rights. The holder of this Award shall not have any stockholder
rights, including voting or dividend rights, with respect to the Shares subject
to the Award until the Grantee becomes the record holder of those Shares
following their actual issuance upon the Company’s collection of the applicable
withholding taxes.

5. Adjustment in Shares. If any change is made to the Common Stock through
recapitalization, reclassification, stock combination, stock dividend, stock
split, reverse stock split, spin off (resulting in a substantial reduction in
the value of the Common Stock), extraordinary corporate distribution or other
similar transaction, an equitable adjustment shall be made to the total number
and/or class of securities issuable pursuant to this Award by the Administrator,
whose determination will be final, binding and conclusive.

6. Collection of Withholding Taxes. Until such time as the Company provides the
Grantee with written or electronic notice to the contrary, the Company shall
collect the federal, state and local income and employment taxes (the
“Withholding Taxes”) required to be withheld with respect to the issuance of the
vested Shares hereunder through an automatic share withholding procedure
pursuant to which the Company will withhold, at the time of such issuance, a
portion of the Shares with a Fair Market Value (measured as of the issuance
date) equal to the amount of those taxes (the “Share Withholding Method”);
provided, however, that



--------------------------------------------------------------------------------

the amount of any Shares so withheld shall not exceed the minimum statutory
amount required to be withheld by the Company. Notwithstanding the foregoing,
the Administrator may, at its sole discretion, require that such Withholding
Taxes be paid through one of the following methods selected by the Administrator
in lieu of the Share Withholding Method:

– the Grantee’s delivery of his or her separate check payable to the Company in
the amount of such taxes, or

– the use of the proceeds from a next-day sale of the Shares issued to the
Grantee, provided and only if (i) such a sale is permissible under the Company’s
trading policies governing the sale of Common Stock, (ii) the Grantee makes an
irrevocable commitment, on or before the issue date for those Shares, to effect
such sale of the Shares and (iii) the transaction is not otherwise deemed to
constitute a prohibited loan under Section 402 of the Sarbanes-Oxley Act of
2002.

7. Compliance with Laws and Regulations. The issuance of shares of Common Stock
pursuant to the Award shall be subject to compliance by the Company and Grantee
with all applicable requirements of law relating thereto and with all applicable
regulations of any stock exchange on which the Common Stock may be listed for
trading at the time of such issuance.

8. Notices. Any notice required to be given or delivered to the Company under
the terms of this Agreement shall be in writing and addressed to the Company at
its principal corporate offices. Any notice required to be given or delivered to
the Grantee shall be in writing and addressed to Grantee at the address
indicated below Grantee’s signature line on this Agreement. All notices shall be
deemed effective upon personal delivery or upon deposit in the U.S. mail,
postage prepaid and properly addressed to the party to be notified.

9. Successors and Assigns. Except to the extent otherwise provided in this
Agreement, the provisions of this Agreement shall inure to the benefit of, and
be binding upon, the Company and its successors and assigns and the Grantee, the
Grantee’s assigns, the legal representatives, heirs and legatees of the
Grantee’s estate and any beneficiaries of the Award designated by the Grantee.

10. Construction. This Agreement and the Award evidenced hereby are made and
granted pursuant to the Plan and are in all respects limited by and subject to
the terms of the Plan. All decisions of the Administrator with respect to any
question or issue arising under the Plan or this Agreement shall be conclusive
and binding on all persons having an interest in the Award.

11. Governing Law. The interpretation, performance and enforcement of this
Agreement shall be governed by the laws of the State of Delaware without resort
to that State’s conflict-of-laws rules.

12. Employment at Will. Nothing in this Agreement or in the Plan shall confer
upon the Grantee any right to continue in service for any period of specific
duration or interfere with or otherwise restrict in any way the rights of the
Company (or any Parent or Subsidiary employing or retaining the Grantee) or of
the Grantee, which rights are hereby expressly reserved by each, to terminate
the Grantee’s service at any time for any reason, with or without cause.



--------------------------------------------------------------------------------

13. Definitions. All capitalized terms in this Agreement that are not defined
herein shall have the meaning assigned to them in the Plan.

14. Clawback Policy. Notwithstanding any other provision of the Plan or this
Agreement to the contrary, (a) any unvested Restricted Stock Units subject to
this Agreement shall be subject to forfeiture, (b) this Agreement shall be
subject to cancellation and rescission, and (c) any Shares received by the
Grantee hereunder, and/or any amount received with respect to any sale of any
such Shares, shall be subject to cancellation, recoupment, rescission, payback
or other action in accordance with the terms of the Company’s Clawback Policy,
as it may be amended from time to time (the “Policy”). The Grantee agrees and
consents to the Company’s application, implementation and enforcement of (x) the
Policy and (y) any provision of applicable law relating to cancellation,
rescission, payback or recoupment of compensation, and expressly agrees that the
Company may take such actions as are necessary to effectuate the Policy or
applicable law without further consent or action being required by the Grantee.
To the extent that the terms of this Agreement and the Policy conflict, then the
terms of such Policy shall prevail.

IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first indicated above.

 

DFC GLOBAL CORP. By: Title: GRANTEE Signature: Address: